DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2021 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (U.S Pub: 20160190509) (Herein “Sato”) in view of Dao et al (U.S Pub: 20170285403) (Herein “Dao”) and further in view of Burns et al (U.S Pub: 20140104157) (Herein “Burns”).
As of Claim 1, Sato teaches (figs. 1-2) an electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]), comprising:
a display area (fig. 1, display area 205, para. [0032]) defining an exterior major surface (i.e. outside surface) of the electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]);
a display (fig. 1, display area 205, para. [0032]) comprising an array of pixel structures (fig. 1, pixels 210, para. [0032]) each comprising a plurality of electroluminescent elements (figs. 1-2, plurality of organic electroluminescence elements 130, para. [0033] [0034]) selectively operable to project light (i.e. emits a different color of light, para. [0033]) through the exterior major surface (fig. 1, emit lights through the outside surface of the display area shown in arrow, para. [0033]; and 
one driver circuit (figs. 1-2, a driver IC 182, para. [0033]) operable with the display (i.e. a driver circuit 182 drives the organic electroluminescent elements on the display panel 205, para. [0033]), the one driver circuit (figs. 1-2, a driver IC 182, para. [0033]) causing:
a first set of pixel structures (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) projecting light (i.e. emits a different color of light, para. 
a second set of pixel structures (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) projecting other light (i.e. emits a different color of light, para. [0033]) through a second subarea (i.e. second set of pixels 210 next to the first pixel set) of the exterior major surface (fig. 1, emit lights through the outside surface of the display area shown in arrow, para. [0033] that is complemental to the first subarea (for example, first set of pixels 210 next to the second set of pixels 210, para. [0033]) to project the other light (i.e. emits a different color of light, para. [0033]) with a second luminous intensity (for example, green light (G) of the second pixel set, para. [0032] [0033] [0034]);
the first luminous intensity (for example, red light (R) of the first pixel set, para. [0032] [0033] [0034]) being different (i.e. not the same color or light wavelength intensity) from the second luminous intensity (for example, green light (G) of the second pixel set, para. [0032] [0033] [0034]).

    PNG
    media_image1.png
    572
    785
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    620
    924
    media_image2.png
    Greyscale

but Sato does not disclose a fascia defining an exterior major surface of the electronic device; and one processor operable with the display, the one processor causing: the display panel to projecting light; and an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface.
	However, Dao teaches (figs. 1-4) a fascia (fig. 3, fascia 201, para. [0044]) defining an exterior major surface (i.e. outside front surface, para. [0044]) of the electronic device (i.e. electronic device 100, para. [0044]); and one or more processors (fig. 2, one or more processors 208, para. [0032]) operable with the display (fig. 2, display device 108, para. [0032]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device.
Sato and Dao do not disclose an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface.


    PNG
    media_image3.png
    561
    970
    media_image3.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display surface of Sato and Dao with Burns to provide a transparent antenna cooperatively coupled with one or more antennas on the display or within the enclosure of the display device may provide increased channel capacity for higher data rates and/or improved system performance with increased spatial, frequency, temporal, or polarization diversity. 
	As of Claim 10, Sato and Dao teach the electronic device of claim 1, but Sato and Dao do not disclose the optically pellucid electrical conductor comprising an antenna.
	However, Burns teaches (fig. 2A) the optically pellucid electrical conductor comprising an antenna (fig. 2A, transparent conductive antenna 220, para. [0053] [0054]).

	As of Claim 16, Sato teaches (figs. 1-2) an electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]), comprising:
a display area (fig. 1, display area 205, para. [0032]) defining an exterior major surface (i.e. outside surface) of the electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]). 
but Sato does not disclose wherein an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface; and
a housing abutting the fascia; the housing comprising a first reflective material reflecting light through the first subarea and a second reflective material reflecting other light through a second subarea of the fascia that is complemental to the first subarea; the first reflective material being more reflective than the second reflective material.
However Dao teaches (figs. 1-4, 8) wherein a housing (fig. 3 a housing 301 para. [0047]) abutting (i.e. have the same common or size as) the fascia (fig. 3, fascia 201, para. [0044]); 
the housing (fig. 3 a housing 301 para. [0047]) comprising a first reflective material (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) reflecting light (for 
the first reflective material (figs. 4, 8, switchable mirror 406 of red color, para. [0057] [0076] [0077]) being more reflective than (i.e. red color reflects brightest than, para. [0076] [0077] [0080]) the second reflective material (figs. 4, 8, switchable mirror 406 of green color, para. [0057] [0076] [0077]).

    PNG
    media_image4.png
    399
    596
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.
	Sato and Dao do not disclose an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display surface of Sato and Dao with Burns to provide a transparent antenna cooperatively coupled with one or more antennas on the display or within the enclosure of the display device may provide increased channel capacity for higher data rates and/or improved system performance with increased spatial, frequency, temporal, or polarization diversity.
As of Claim 17, Sato teaches (figs. 1-2) the electronic device of claim 16, 
a first color of light project (figs. 1-2, for example, red color emits light, para. [0033]) through the first subarea (i.e. first set of pixels 210), a second color of light project (figs. 1-2, for example, green color emits light, para. [0033]) through the second subarea (i.e. second set of pixels 210 next to the first pixel set), the first color of light (figs. 1-2, for example, red color emits light, para. [0033]) and the second color of light (figs. 1-2, for example, green color emits light, para. [0033]) being different (i.e. red and green color lights are difference colors, para. [0033]).
but Sato does not disclose the first reflective material reflecting a first color of light through the first subarea, the second reflective material reflecting a second color 
	However, Dao teaches (figs. 1-4, 8) the first reflective material reflecting (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) a first color of light (i.e. red color light 804, para. [0076] [0077]) through the first subarea (i.e. first set of pixel structures RGB), the second reflective material reflecting (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) a second color of light (i.e. green color light 804, para. [0076] [0077]) through the second subarea (i.e. first set of pixel structures RGB, not show), the first color of light (i.e. red color light of 804, para. [0077]) and the second color of light (i.e. green color light of 804, para. [0077]) being different (i.e. red color and green color are not the same color).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.  
	As of Claim 19, Sato teaches the electronic device of claim 16, but Sato does not disclose the optically pellucid electrical conductor defining a light transmission function of light wavelength, the first reflective material defining a light reflection function of the light wavelength, the light absorption function defining a horizontal reflection function of the light reflection function.
	However, Dao teaches (figs. 1-4, 8) the first reflective material (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) defining a light reflection function (i.e. 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.
Sato and Dao do not disclose the optically pellucid electrical conductor defining a light transmission function of light wavelength.
However, Burns teaches (fig. 2A) the optically pellucid electrical conductor (fig. 2A, transparent conductive antenna 220, para. [0054]) defining a light transmission function (i.e. transmittance function of light, para. [0054]) of light wavelength (i.e. transparent antenna 320 with full wavelength, para. [0058]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display surface of Sato and Dao with Burns to provide a transparent antenna cooperatively coupled with one or more antennas on the display or within the enclosure of the display device may provide increased channel capacity for higher data rates and/or improved system performance with increased spatial, frequency, temporal, or polarization diversity.
As of Claim 20, Sato teaches the electronic device of claim 16, but Sato does not disclose wherein the first reflective material reflecting light through the first subarea along an axis normal to a major surface of the fascia.
	However, Dao teaches (figs. 1-4, 8) wherein the first reflective material reflecting (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) light (i.e. color light 804, para. [0076] [0077]) through the first subarea (i.e. first set of pixel structures RGB) along an axis (i.e. flat plane surface of the fascia) normal to a major surface of the fascia (fig. 3, fascia 201, para. [0044]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.
Claims 2-8, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (U.S Pub: 20160190509) (Herein “Sato”) in view of Dao et al (U.S Pub: 20170285403) (Herein “Dao”) in view of Burns et al (U.S Pub: 20140104157) (Herein “Burns”) and further in view of Joo et al (U.S Pub: 20160217731) (Herein “Joo”).
As of Claim 2, Sato teaches (figs. 1-2) the electronic device of claim 1, the first luminous intensity (fig. 1, first sub-pixel emits red light, para. [0032] [0033]) being different than (i.e. OLED emits different light color, para. [0033]) the second luminous intensity (fig. 1, second sub-pixel emits blue light, para. [0032] [0033]).

However, Joo teaches (Figs. 1-4) the first luminous intensity (fig. 4, logo region with higher luminance, para. [0068]) being greater than (i.e. greater gray-level than) the second luminous intensity (fig. 4, non-logo region with lower luminance than the logo region, para. [0068]).

    PNG
    media_image5.png
    573
    745
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato, Dao, and Burns with Joo to provide the OLEDs in the first set of pixel structures project emitting light in the logo region greater than the OLEDs in the second set of pixel structures in the non-logo region so that the logo region displays brighter image than the non-logo region for better viewing of the image.
As of Claim 3, Sato, Dao, Burns and Joo teach the electronic device of claim 2, but Sato further teach (figs. 1-2) the first set of pixel structures (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) and the second set of pixel structures (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) projecting the light (i.e. emits a different color of light, para. [0033]) and the 
As of Claim 4, Sato teaches (figs. 1-2) the electronic device of claim 2, the one driver circuit (figs. 1-2, a driver IC 182, para. [0033]) causing:
the first set of pixel structures (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) to project a first color of light (for example, emits red color light, para. [0033]); and 
the second set of pixel structures (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) to project a second color of light (for example, emits green color light, para. [0033]); 
the first color of light (i.e. red color light, para. [0033]) being different (i.e. not the same color or light wavelength intensity) from the second color of light (i.e. green color light, para. [0033]).
but Sato does not disclose the one or more processors.
	However, Dao teaches (figs. 1-4) the one or more processors (fig. 2, one or more processors 208, para. [0032]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the driver circuit/controller of Sato with Dao to provide a processor to work with the display device.
As of Claim 5, Sato teaches (figs. 1-2) the electronic device of claim 4, each electroluminescent element (fig. 2, organic electroluminescence elements 212, para. 
but Sato, Dao, and Burns do not disclose wherein the one processor causing green electroluminescent elements of the first set of pixel structures and blue electroluminescent elements of the first set of pixel structures to project more light than green electroluminescent elements of the second set of pixel structures and blue electroluminescent elements of the second set of pixel structures.
	However, Joo teaches (Figs. 1-4, 11) the one processor (fig. 11, the processor 510, para. [0110]) causing green electroluminescent elements (fig. 4, green color light, para. [0066]) of the first set of pixel structures (i.e. pixel sets inside the logo region, para. [0068]) and blue electroluminescent elements (fig. 4, blue color light, para. [0066]) of the first set of pixel structures (i.e. pixel sets inside the logo region, para. [0068]) to project more light than (i.e. emitting light greater gray-level than, para. [0068]) green electroluminescent elements (fig. 4, green color light, para. [0066]) of the second set of pixel structures (i.e. pixel sets of the non-logo region, para. [0068]) and blue electroluminescent elements (fig. 4, blue color light, para. [0066]) of the second set of pixel structures (i.e. pixel sets of the non-logo region, para. [0068]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato, Dao, and Burns with Joo to provide the OLEDs in the first set of pixel structures project emitting light in the logo region greater than the OLEDs in the second set of pixel 
As of Claim 6, Sato, Dao, and Burns teach the electronic device of claim 5, but Sato, Dao, and Burns do not disclose wherein the one processor causing the blue electroluminescent elements of the first set of pixel structures to project more light than green electroluminescent elements of the first set of pixel structures.
However, Joo teaches (Figs. 1-4, 11) the one processor (fig. 11, the processor 510, para. [0110]) causing the blue electroluminescent elements (fig. 4, blue color light, para. [0066]) of the first set of pixel structures (i.e. pixel sets inside the logo region, para. [0068] [0070]) to project more light than (i.e. emitting light greater gray-level than, para. [0068]) green electroluminescent elements (fig. 4, green color light, para. [0066]) of the first set of pixel structures (i.e. pixel sets inside the logo region, para. [0068]) [0070]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato, Dao, and Burns with Joo to provide the OLEDs in the first set of pixel structures project emitting light in the logo region greater than the OLEDs in the second set of pixel structures in the non-logo region so that the logo region displays brighter image than the non-logo region for better viewing of the image.
As of Claim 7, Sato teaches the electronic device of claim 2, but Sato does not disclose further comprising a polarizer, the optically pellucid electrical conductor and the polarizer positioned on opposite sides of the fascia.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device.
Sato and Dao do not disclose wherein the optically pellucid electrical conductor and the polarizer positioned on opposite sides of the surface of the transparent substrate.
	However, Burns teaches (fig. 2A) wherein the optically pellucid electrical conductor (fig. 2A, transparent conductive antenna 220, para. [0053] [0054]) and the polarizer (figs. 2A, 3D, polarized antenna 320c, para. [0076]) positioned on opposite sides of the surface (i.e. below the surface) of the transparent substrate (fig. 2A, transparent substrate 210, para. [0053]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display surface of Sato and Dao with Burns to provide a transparent antenna cooperatively coupled with one or more antennas on the display or within the enclosure of the display device may provide 
As of Claim 8, Sato and Dao teach the electronic device of claim 7, but Sato and Dao do not disclose the display comprising a touch-sensitive Active Matrix Organic Light Emitting Diode (AMOLED) display.
However, Burns teaches (fig. 2A, 4) the display (fig. 2A, 4, display 230, 400 para. [0052] [0083]) comprising a touch-sensitive (fig. 2A, 4, touch panel, para. [0052] [0083]) Active Matrix Organic Light Emitting Diode (AMOLED) display (fig. 2A, OLED panel 230, para. [0052] [0084]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the display panel of Sato and Dao with Burns to provide the touch panel with organic light emitting diode panel to detecting touch from the user input and provide the display panel with the organic light emitting diode (OLED) to display highly emitting light with visual visibility.
As of Claim 11, Sato teaches (figs. 1-2) a method in an electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]), the method comprising causing light passing (fig. 1, emit lights through the outside surface of the display area 205 shown in arrow, para. [0033] through a first subarea (i.e. first set of pixels 210) of a display area surface (fig. 1, display area 205, para. [0032]) defining an exterior major surface (fig. 1, emit lights through the outside surface of the display area 205 shown in arrow, para. [0033] of the electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]) defined where the exterior major surface (fig. 1, emit lights through the outside surface of the display area shown in 
but Sato does not disclose a fascia defining an exterior major surface of the electronic device defined where an optically pellucid electrical conductor defining an antenna is coupled to the exterior major surface of the electronic device to have a greater luminous intensity than other light passing through a second subarea of the fascia defining the exterior major surface of the electronic device that is complemental to the first subarea.
	However, Dao teaches (figs. 1-4, 8) a fascia (fig. 3, fascia 201, para. [0044]) defining an exterior major surface (i.e. outside front surface, para. [0044]) of the electronic device (i.e. electronic device 100, para. [0044]) defined where the exterior major surface (i.e. outside front surface, para. [0044]) of the electronic device (i.e. electronic device 100, para. [0044]) to have a luminous light passing through (fig. 8, light passing through the polarizer 408, para. [0063] [0076] [0077]) the fascia (fig. 3, fascia 201, para. [0044]) defining the exterior major surface (i.e. outside front surface, para. [0044]) of the electronic device (i.e. electronic device 100, para. [0044]).

Sato and Dao do not disclose where an optically pellucid electrical conductor defining an antenna is coupled to the exterior major surface of the electronic device; and the first subarea have a greater light luminous intensity than other light passing through a second subarea that is complemental to the firs subarea.
	However, Burns teaches (fig. 2A) where an optically pellucid electrical conductor defining an antenna (fig. 2A, transparent conductive antenna 220, para. [0054]) is coupled to the exterior major surface (i.e. antenna position over the transparent surface 210, para. [0053]) of the electronic device (fig. 2A, display device 200, para. [0052]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display surface of Sato and Dao with Burns to provide a transparent antenna cooperatively coupled with one or more antennas on the display or within the enclosure of the display device may provide increased channel capacity for higher data rates and/or improved system performance with increased spatial, frequency, temporal, or polarization diversity.
Sato, Dao, and Burns do not disclose the first subarea have a greater light luminous intensity than other light passing through a second subarea that is complemental to the firs subarea.
	However, Joo teaches (Figs. 1-4) the first subarea (fig. 4, logo region with higher luminance, para. [0068]) have a greater light luminous intensity than (i.e. greater gray-
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato, Dao, and Burns with Joo to provide the OLEDs in the first set of pixel structures project emitting light in the logo region greater than the OLEDs in the second set of pixel structures in the non-logo region so that the logo region displays brighter image than the non-logo region for better viewing of the image.
As of Claim 12, Sato teaches (figs. 1-2) the method of claim 11, the causing comprising one driver controller circuit (figs. 1-2, a driver IC 182, para. [0033]) of the electronic device (fig. 1, the organic electroluminescence display device 100, para. [0032]) causing a first set of pixel structures (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) projecting light (i.e. emits a different color of light, para. [0033]) through the first subarea (i.e. first set of pixels 210) with a first luminous intensity (for example, red light (R) of the first pixel set, para. [0032] [0033] [0034]) and a second set of pixel structures (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) projecting light (i.e. emits a different color of light, para. [0033]) through the second subarea (fig. 1, second pixels set 210 next to the first set of pixel in row or column but not shown, para. [0033]) to project the other light (i.e. emits a different color of light, para. [0033]) with a second luminous intensity (for example, green light (G) of the second pixel set, para. [0032] [0033] [0034]).

	However, Dao teaches (figs. 5, 8) one or more processors (fig. 2, one or more processors 208, para. [0032] [0067]) of the electronic device (i.e. electronic device 100, para. [0044]) causing the pixel structures projecting the light (i.e. each pixel of RGB of the display panel 202 to projects light, para. [0076] [0077]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato with Dao to provide a processor to work with the display device to cause the pixel structures to projecting light.
	As of Claim 14, Sato teaches (figs. 1-2) the method of claim 11, the causing comprising the light passes (i.e. emits a different color of light, para. [0033]) through the first subarea (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) and the other light passes (i.e. emits a different color of light, para. [0033]) through the second subarea (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]).
but Sato does not disclose the causing comprising coupling a reflective substrate to the fascia optically transparent substrate, the reflective substrate comprising a first reflective material defining a first reflective coefficient disposed at regions from which the light reflects through the first subarea and a second reflective material defining a second reflective coefficient disposed at regions from which the other light reflects through the second subarea.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.
As of Claim 15, Sato teaches (figs. 1-2) the method of claim 14, 
a first color of light project (figs. 1-2, for example, red color emits light, para. [0033]) through the first subarea (i.e. first set of pixels 210), a second color of light project (figs. 1-2, for example, green color emits light, para. [0033]) through the second subarea (i.e. second set of pixels 210 next to the first pixel set), the first 
but Sato does not disclose the first reflective material reflecting a first color of light through the first subarea, the second reflective material reflecting a second color of light through the second subarea, the first color of light and the second color of light being different.
	However, Dao teaches (figs. 1-4, 8) the first reflective material reflecting (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) a first color of light (i.e. red color light 804, para. [0076] [0077]) through the first subarea (i.e. first set of pixel structures RGB), the second reflective material reflecting (figs. 4, 8, switchable mirror 406, para. [0057] [0076] [0077]) a second color of light (i.e. green color light 804, para. [0076] [0077]) through the second subarea (i.e. first set of pixel structures RGB, not show), the first color of light (i.e. red color light of 804, para. [0077]) and the second color of light (i.e. green color light of 804, para. [0077]) being different (i.e. red color and green color are not the same color).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to projected reflective light.
As of Claim 18, Sato, Dao, and Burns teach the electronic device of claim 17, but Sato, Dao, and Burns do not disclose the first color of light comprising more green light and more blue light than the second color of light.
However, Joo teaches (Figs. 4, 6) the first color of light (fig. 4, first colors light in logo region, para. [0068]) comprising more green light (i.e. green, [0065]) and more blue light (i.e. blue, [0095]) than (i.e. RGB in logo region is greater than, para. [0095]) the second color of light (fig. 4, RGB colors light in logo region is greater than RGB in non-logo region, para. [0068]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the organic electroluminescence/OLED panel of Sato, Dao, and Burns with Joo to provide the OLEDs in the first set of pixel structures project emitting light in the logo region greater than the OLEDs in the second set of pixel structures in the non-logo region so that the logo region displays brighter image than the non-logo region for better viewing of the image. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (U.S Pub: 20160190509) (Herein “Sato”) in view of Dao et al (U.S Pub: 20170285403) (Herein “Dao”) in view of Burns et al (U.S Pub: 20140104157) (Herein “Burns”) and further in view of Hodge et al (U.S Pub: 20140132508) (Herein “Hodge”).
As of Claim 9, Sato teaches (figs. 1-2) the electronic device of claim 1, the one driver control circuit (fig. 1, driver circuit 182, para. [0033]) causing:
a third set of pixel structures (fig. 1, third pixels set 210 in row or column, not shown, para. [0033]) to project the light (i.e. emits a different color of light, para. [0033]) 
a fourth set of pixel structures (fig. 1, fourth pixels set 210 in row or column, not shown, para. [0033]) to project the other light (i.e. emits a different color of light, para. [0033]) through the second subarea (i.e. second set of pixels 210 next to the first pixel set) along the axis (i.e. along the plane surface of the display surface 205) with at least the second luminous intensity (for example, green sub-pixel emitting red color light, para. [0032] [0033] [0034]).
But Sato does not disclose further comprising one sensor operable with the one processor, the one sensor determining a location of a person gazing toward the display.
	However, Hodge teaches (figs. 1-2) further comprising one sensor (figs. 1-2, gaze detecting optical sensor 30, para. [0039]) operable with the one processor (fig. 2, processing circuitry 36, para. [0042]), the one sensor (figs. 1-2, gaze detecting optical sensor 30, para. [0039]) determining a location of a person gazing toward the display (i.e. detecting when the user is gazing at the display device, para. [0039]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the display panel of Sato, Dao, and Burns with Hodge to provide one or more gaze direction sensors to detect whether the user’s gaze .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (U.S Pub: 20160190509) (Herein “Sato”) in view of Dao et al (U.S Pub: 20170285403) (Herein “Dao”) in view of Burns et al (U.S Pub: 20140104157) (Herein “Burns”) in view of Joo et al (U.S Pub: 20160217731) (Herein “Joo”) and further in view of Hodge et al (U.S Pub: 20140132508) (Herein “Hodge”).
As of Claim 13, Sato teaches (figs. 1-2) the method of claim 12, further comprising the one driver control circuit (figs. 1-2, a driver IC 182, para. [0030]) causing the first set of pixel structures (fig. 1, first pixels set 210 in row or column, not shown, para. [0033]) to project the light (i.e. emits a different color of light, para. [0033]) through the first subarea (i.e. first set of pixels 210) along an axis (i.e. flat plane of the display panel) defined between the exterior surface location (i.e. top surface of display area) and the second set of pixel structures (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) to project the other light (i.e. emits a different color of light, para. [0033]) through the second subarea (fig. 1, second pixels set 210 next to the first set of pixel in row or column, not shown, para. [0033]) along the axis (i.e. flat plane surface of the display panel).
but Sato does not disclose wherein one sensor of the electronic device determining a location of a person viewing the display panel, the one or more processors causing the project light through the fascia exterior surface along an axis.
	However, Dao teaches (figs. 1-4, 8) the one or more processors (fig. 2, one or more processors 208, para. [0032]) causing the project light (fig. 8, emitted lights 804, 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the front display area and the driver circuit/controller of Sato with Dao to provide a fascia member to cover across the front major face of the electronic device to improve the visual visibility and a processor to work with the display device to project light.
Sato, Dao, Burns, and Joo do not disclose wherein one sensor of the electronic device determining a location of a person viewing the display panel.
	However, Hodge teaches (figs. 1-2) wherein one sensor (figs. 1-2, gaze detecting optical sensor 30, para. [0039]) of the electronic device (fig. 2, device 10, para. [0034])  determining a location of a person viewing the display panel (i.e. detecting when the user is gazing at the display device, para. [0039]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to modify the display panel of Sato, Dao, Burns, and Joo with Hodge to provide one or more gaze direction sensors to detect whether the user’s gaze is directed towards/looking at the display panel so that the use controls the operation of the electronic device or operates plurality of the electronic functionalities.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 11, 13-14, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant argued that Ishikawa fails to disclose an optically pellucid conductor coupled to an exterior surface of an electronic device, and an exterior major surface defined by a fascia of the electronic device.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly amended claims language interpretations and the newly update searched.  The Examiner found that Sato teaches a display panel comprising an array pixel structures of RGB which comprising a plurality of electroluminescence elements that can emit and project light pass through the outside surface (aka, exterior surface) of the display area 205 as shown with the upward arrow direction in figure 1.  
Dao teaches figures 1-4, 8 such that fascia 201 is an exterior major surface of the electronic device.  The fascia is a top surface on the electronic display device with allow the user to see through the transparent surface to view images display on the display panel.
But Sato and Dao do not teach an optically pellucid electrical conductor coupled to the exterior major surface of the electronic device.
However, Burns teaches figure 2A shows the transparent conductive antenna 220 can be coupled on the top surface (aka, exterior surface) of the transparent substrate 210 and display panel 230 as described in Burns paragraphs [0053] [0054].
Therefore, according to the newly amended claims language interpretations still broad to read on Sato, Dao, and Burns as recited in the claims.   
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627